Citation Nr: 1226895	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  11-28 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a burst appendix.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a heart condition, including as secondary to a burst appendix.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bladder condition, including as secondary to a burst appendix.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to February 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Regional Office (RO) that denied the Veteran's request to reopen the previously denied claims of entitlement to service connection for a burst appendix, and for heart and bladder conditions claimed as secondary to the burst appendix.

The Veteran provided hearing testimony before the undersigned Veterans Law Judge at a June 2012 Board videoconference hearing.  A transcript of the hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

For the reasons explained below, the issues of whether the Veteran is entitled to service connection for a burst appendix, a heart condition, and a bladder condition, on the merits, are REMANDED to the RO via the Appeals Management Center (AMC). VA will notify the Veteran if further action is required on his part.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Claims for entitlement to service connection for residuals of a burst appendix, and for heart and bladder conditions, including as secondary to a burst appendix, were denied in a February 2006 rating decision.

2.  The Veteran perfected an appeal as to all issues denied in the February 2006 rating decision, but withdrew his appeal prior to Board adjudication; the February 2006 decision became final. 

3.  Evidence received since the February 2006 decision regarding the claims for service connection for residuals of a burst appendix, and for heart and bladder conditions secondary to the burst appendix, relates to an unestablished fact necessary to substantiate the claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a burst appendix.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a heart condition, including as secondary to a burst appendix.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a bladder condition, including as secondary to a burst appendix.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claims for entitlement to service connection for residuals of a burst appendix; for a heart condition, including as secondary to a burst appendix; and, for a bladder condition, including as secondary to a burst appendix.  As such, no discussion of VA's duties to notify and assist is necessary as to this aspect of these service connection claims.

Petition to Reopen Previously Denied Claims

The Veteran's claims of entitlement to service connection for residuals of a burst appendix; for a heart condition, including as secondary to a burst appendix; and for a bladder condition, including as secondary to a burst appendix, were denied by a February 2006 rating decision.  The Veteran filed a notice of disagreement (NOD) in February 2006, and the RO issued a statement of the case (SOC) in September 2006, after which the appeal was perfected by way of a substantive appeal (VA Form 9) in October 2006.  However, in a May 2007 communication with the RO prior to the issues being certified to the Board, the Veteran withdrew his appeal as to all issues.  As the Veteran chose not to proceed with an appeal of the February 2006 decision, the RO's February 2006 denial is final as to all three issues.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Generally, a claim that has been finally denied by an RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

"New and material evidence" can be construed as that which would contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's disability or injury, even when it would not be enough to convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be consistent with 38 C.F.R. 
§ 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only needs to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Again, service connection for residuals of a burst appendix, and for heart and bladder conditions secondary to a burst appendix, were denied by way of the February 2006 rating decision.  The RO noted that service treatment records were deemed destroyed by the 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  Because of the absence of evidence showing in-service treatment for a burst appendix, or treatment for heart or bladder conditions in service, the RO denied the claims. 

The evidence considered at the time of the February 2006 rating decision included the VA memorandum regarding the unavailability of the Veteran's service treatment records, as well as 2005 VA outpatient clinical records, and private treatment records dating in 2002 from Dr. G.K.   

The evidence received since the February 2006 rating decision includes the Veteran's VA outpatient treatment reports dated in April 2007, and in August and September 2009; private hospital records and private clinical records related to the Veteran's heart treatment; the Veteran's DD Form 214, showing service in Germany; and negative responses from the Naval Historical Center and the National Archives related to a search for the Veteran's service treatment records and a search of the deck logs of the Veteran's ship to find evidence of the claimed surgery.  The transcript of the Veteran's June 2012 videoconference hearing is also of record.  Also received since the prior final denial, and of particular importance, is a photocopy of a January 1960 physician examination report from Transamerican Freight Lines.  This report shows that at this time, well before the Veteran ever filed a service connection claim, he reported having an appendectomy in 1951, and the physical examination revealed an appendectomy scar.   

As noted above, for the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

Resolving all doubt in the Veteran's favor, the Board finds that the 1960 physical examination report, documenting a 1951 appendectomy, is new, in that the evidence was not previously of record.  The evidence is also material, as it addresses the possibility that the Veteran, in fact, had an appendectomy in service, as he has alleged throughout this and his prior claim.  This is evidence that is new and material to each of the claims under appeal, considering that the heart and bladder conditions are alleged due to the in-service appendectomy.  As new and material evidence has been received, the claims for service connection for residuals of a burst appendix, and for heart and bladder conditions secondary to the burst appendix, are reopened.




ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a burst appendix is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a heart condition, including as secondary to a burst appendix, is reopened, and to this extent only the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a bladder condition, including as secondary to a burst appendix, is reopened, and to this extent only the appeal is granted.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claims for entitlement to service connection for residuals of a burst appendix, and for heart and bladder conditions secondary to a burst appendix, on the merits.

As noted in the decision above, the Veteran's January 1960 physical examination in relation to employment with Transamerica Freight Lines shows that he reported a 1951 appendectomy, and the examiner confirmed the appendectomy scar at that time.  At the time of his Board videoconference hearing, the Veteran provided lay statements recalling that at the time he initially went onboard the U.S.S. Darby, he passed out and was immediately treated, by way of surgery, for a burst appendix.  Unfortunately, the Veteran's service treatment records were destroyed in the 1973 fire at the NPRC.  However, in light of the 1960 physical examination, the Board finds the Veteran's assertion as to undergoing an appendectomy in 1951 in service is credible.  The Veteran is not competent, however, to state whether the appendectomy was required due to an appendicitis versus an actual burst appendix.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In light of the above, the Board finds that a medical examination and opinion are necessary in order to decide this case.  Thus, a remand for VA examination is necessary.

Since the Board has determined that a medical examination is necessary in the instant case, the veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.

Moreover, the Board notes that the Veteran appears to have copied photographs on top of the 1960 medical examination report from Transamerican Freight Lines, obscuring the right side of the medical report.  The Veteran should be asked to submit a copy of the complete medical report without the photographs covering the right side of the page.  That part of the document appears to include additional information concerning his heart, and may contain important information concerning his genitourinary system, as the only entry under that heading visible concerns scars.  

On remand, ongoing medical records related to the Veteran's heart, bladder, or any other potential residuals to a burst appendix should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to submit a copy of the complete 1960 medical report from Transamerican Freight Lines without the photographs covering the right side of the report.

2.  Obtain relevant treatment records from the VA Medical Center in St. Louis, Missouri, dating since September 2009, related to the Veteran's heart condition, bladder condition, and any other residual of a burst appendix.  If the requested records are not obtainable, the claims file should document such and the Veteran notified of the inability to obtain the records.

3.  After the above has been completed to the extent possible, schedule the Veteran for VA heart and bladder examinations by a physician(s) to determine the nature of any current residuals of the Veteran's appendectomy, including but not limited to the claimed heart and bladder conditions, and to obtain an opinions as to any possible relationship to his appendectomy in 1951.  The claims file must be provided to and be reviewed by the examiner(s) in conjunction with the examination(s).  Any tests or studies deemed necessary should be conducted and the results should be reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner(s) should respond to the following:

a. Is there any current residual from an appendectomy reportedly done in 1951, including an appendectomy scar?

b. Based on the evidence of record including the Veteran's lay assertions, is it at least as likely as not (50 percent probability or greater) that the Veteran suffered from a burst appendix during service versus an appendicitis?  If the examiner cannot determine such without resorting to speculation, the examiner should so state, and indicate why an opinion cannot be provided.

c. The examiner should indicate whether any current heart disability found on examination or identified in the record is at least as likely as not (50 percent probability or greater) etiologically related to the appendicitis (or burst appendix if the examiner concludes he had such) and appendectomy in 1951.  The medical basis for the conclusion reached should be provided.  If the examiner cannot determine such without resorting to speculation, the examiner should so state, and indicate why an opinion cannot be provided.

d. The examiner should indicate whether any current bladder disability found on examination or identified in the record is at least as likely as not 
(50 percent probability or greater) etiologically related to the appendicitis (or burst appendix if the examiner concludes he had such) and appendectomy in 1951.  The medical basis for the conclusion reached should be provided.  If the examiner cannot determine such without resorting to speculation, the examiner should so state, and indicate why an opinion cannot be provided.  

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


